Citation Nr: 1135460	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-04 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating due to individual unemployability (TDIU) from April 5, 2006 to December 31, 2007.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel

	



INTRODUCTION

The Veteran served on active duty from April 1977 to January 1986, from January 1991 to April 1991, and from December 2004 to April 2006.

This matter came to the Board of Veterans' Appeals (Board) initially on appeal from an August 2006 rating decision in which the RO denied service connection for left ear hearing loss and granted service connection for hypertension with chronic renal insufficiency and a history of left ventricular hypertrophy, assigning an initial 60 percent rating; for lumbar spine strain, assigning an initial 40 percent rating; for bilateral plantar fasciitis with calcaneal spurs, for tinnitus, for hypothyroidism, and for depression, assigning separate initial 10 percent ratings; and for right ear hearing loss, assigning an initial 10 percent rating.  All ratings were made effective from April 5, 2006, for a total combined disability rating of 80 percent.  The Veteran perfected appeals to the initial disability ratings assigned for hypertension with chronic renal insufficiency and a history of left ventricular hypertrophy, for lumbar spine strain, and for bilateral plantar fasciitis with calcaneal spurs.

In a November 2010 decision, the Board denied the Veteran's appeal of all three issues.  The Veteran perfected an appeal of this decision to the United States Court of Appeals for Veterans Claims (Court), which by Order dated May 2011 granted the parties' Joint Motion for Partial Remand to the Board (joint motion), vacating and remanding that part of the Board's November 2010 decision that implicitly denied entitlement to a TDIU from April 5, 2006 to December 31, 2007.  By that same Order, the Court deemed abandoned and dismissed the appeal as to the remaining issues.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The issue of entitlement to service connection of diabetes mellitus was raised by the Veteran in March 2011, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on her part, is required.


REMAND

In the joint motion, the parties agreed that the case should be remanded for the Board to consider whether entitlement to a TDIU was established for the period from April 5, 2006 to December 31, 2007, consistent with the decision in Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009) (holding that entitlement to a TDIU is raised by time a Veteran's service-connected disabilities are rated at certain prescribed percentages and evidence of unemployability is present in the record and is "part and parcel" of the determination of an initial disability rating).  As noted in the Introduction, the August 2006 rating decision resulted in a combined 80 percent schedular rating for the Veteran's service-connected disabilities.  During the pendency of the Veteran's appeal, in response to a December 31, 2007 claim for a TDIU, an August 2008 rating decision, in part, assigned a 70 percent rating for posttraumatic stress disorder (previously shown as depression), effective December 31, 2007, which resulted in a combined 100 percent schedular rating for the Veteran's service-connected disabilities.  Because the increased rating for the Veteran's PTSD resulted in a combined 100 percent schedular rating, the RO deemed the issue of entitlement to a TDIU as moot.  

The parties noted that, prior to the issuance of the August 2006 rating decision, the subject of this appeal, during a May 2006 VA spine examination the Veteran reported that he was treated in service for low back pain and that her low back disability affected her ability to walk and bend and that it caused her severe pain.  The VA examiner recorded that Veteran contended that this condition contributed to her inability to work as a housekeeper, her civilian occupation, as that she was unable to stay on her feet and bend.  The parties agree that the results of this examination provided evidence that the issue of entitlement to a TDIU was raised prior to December 31, 2007, and that, as a result, the Board erred in its failure to consider the potential applicability of 38 C.F.R. § 4.16(a).  Similarly, the Board notes that during a May 2006 VA foot examination, the Veteran contended that she had not been able to work as a housekeeper due to her bilateral calcaneal spurs with residual plantar fasciitis.  

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005-2010).  

Thus, the Board finds that a retrospective opinion regarding whether the severity of the Veteran's service-connected disabilities rendered the Veteran unemployable at any time between April 5, 2006 and December 31, 2007, should be obtained on remand.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).  In this regard, the Board notes that a Medical Evaluation Board (MEB) evaluation was performed in October 2005 and found that the Veteran was unable to perform the duties of her MOS and of military training and APFT due to medical restrictions, limitation on activity, requirement for careful, close follow up and monitoring of her cardiac, hypertensive and renal status.  The MEB report revealed that the Veteran was on multiple medications for poorly controlled hypertension; that she was being treated for depression and hypothyroidism; and that renal failure had been documented with decreased creatinine clearance.  A February 2006 Physical Evaluation Board (PEB) Proceeding found the Veteran physically unfit and placed her on temporary disability retired list (TDRL) due to chronic renal insufficiency with hypertension and bilateral plantar fasciitis.  Prior to obtaining the review, VA should obtain and associate with the claims file the Veteran's VA vocational rehabilitation folder.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

2.  After completion of 1 above, furnish the Veteran's claims file to an appropriate examiner to obtain a retrospective medical opinion pursuant to the Chotta decision, cited to above.  After reviewing the claims file, the examiner should describe the nature and severity of the Veteran's service-connected disabilities for the period from April 5, 2006 to December 31, 2007, and render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities would alone, or in combination, render her unable to secure and/or follow a substantially gainful occupation without regard to age or nonservice-connected disabilities at any time during that period.  In rendering the opinion, the examiner should discuss the MEB and PEB findings that led to the Veteran being placed on the TDRL.  The examiner also should comment on the Veteran's assertions, education and work experience in discussing her employability.  If the Veteran was unemployable due to service-connected disability(ies) alone, the examiner should indicate the time of onset.

The examiner should set forth all findings, together with the complete rationale for any opinion or comments expressed, in a printed report.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, please readjudicate the issue of entitlement to a TDIU from April 5, 2006 to December 31, 2007, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before the claims file is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



